DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Applicant’s election of group I, comprising claims 1-7 in the reply filed on 12-16-2021, and the election is made without traverse is acknowledged.  

This application is in condition for allowance except for the presence of claims 8-20 directed to reply filed on 12-16-2021 on non-elected without traverse.  Accordingly, claims 8-20 has been cancelled.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 8-20 has been cancelled.

Allowable Subject Matter
Claims 1-7 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 


The rear cover 180 may form a rear outer appearance of the electronic device 100. According to various embodiments, the rear cover 180 may be detachably attached to the housing 160. According to an embodiment, the rear cover 180 may be fastened to a portion of the side surface of the housing 160 while covering the rear surface of the housing 160 (par [0092]), and 
the electronic device 100 may include an opening 116 in a portion of the display module 110. According to an embodiment, the display module 110 may be provided with the opening 116 in an area overlapped with an area of a functional module (e.g., the camera 151) arranged inside the electronic device 100. Accordingly, the functional module may be exposed to an outside through the opening 116 (par [0120]). And
Jung (2) (US 2021/00371125) disclosed: the electronic device 200 may include a housing 210, a camera area 213 formed on a surface 211 of the housing 210, a transparent window area 217 formed on the surface 211, an opaque window area 216 formed on the surface 211, and a camera (not illustrated), at least part of which is disposed in the housing 210, the camera being exposed on the surface 211 of the housing 210 through the camera area 213, and the camera area 213 may include a glass window 230 including a transparent area 231 formed to be transparent such that light may pass through the window 230 to be incident on a camera lens disposed under the transparent area 231, and a protruding structure 244 surrounding the glass window 230, protruding from the surface 211 of the housing 210 to a predetermined height (fig. 3-4, par [0065, 0067]), and the electronic device 200 may include a cover 212 that forms a surface, a camera (not illustrated) that is disposed under the cover 212, a camera bracket 240 
the electronic device 200 may include a plurality of cameras (e.g., the camera module 220 of FIG. 6), the camera bracket 240 on which the plurality of cameras are installed, the glass window 230 coupled to the camera bracket 240, the recess 245 formed on the camera bracket 240, and the adhesive member 250 in which the first passage 251 and the second passage 252 extending from the recess 245 are formed.
the camera bracket 240 may include the protruding structure 244 surrounding at least a part of the cameras (e.g., the camera module 220 of FIG. 6) and the glass window 230, and the flange structure 242 extending from the protruding structure 244. The protruding structure 244 may include the recess 245 formed on the side surface 2442 thereof. The flange structure 242 may extend from the side surface 2442 of the protruding structure 244 in a perpendicular direction (fig. 7, 11A-B, par [0097-0098]).

The above prior art of record, however, fail to disclose or render obvious: a rear cover coupled to the housing and defining: a first portion of a rear exterior surface of the portable electronic device; a protrusion defining a sensor array region of the rear cover and a second portion of the rear exterior surface; and an internal surface opposite the second portion of the rear exterior surface; and a sensor array mounted within the housing along the sensor array region and comprising: a frame member coupled to the rear cover along the internal surface and defining a wall structure defining a first container region and a second container region; a camera module positioned in the first container region; and a depth sensor module positioned in the second container region and attached to the internal surface of the rear cover, as specified in the claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                 March 9, 2022